Opinion issued April 9, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00279-CV




IN RE KERRY E. DINGES, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Kerry E. Dinges, challenges the trial
court’s order granting an objection to her jury demand.  On April 9, 2010, Kerry
moved to dismiss the petition for writ of mandamus, noting that the trial court had
vacated its order.
We dismiss the petition for writ of mandamus.  We lift the stay dated April 6,
2010.  
 
Per Curiam 
 
Panel consists of Justices Hanks, Higley, and Massengale.